UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6492


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

OMAR JERMEL DIXON, a/k/a O Dixon, a/k/a Omar Dixon-El,
a/k/a Omar Jermel Dixon-El, a/k/a Omar Germal Dixon, a/k/a
Omar Jermal Dixon, a/k/a Omar Jermel Dixon El,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:02-cr-00209-JRS-1)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omar Jermel Dixon, Appellant Pro Se. Brian R. Hood, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Omar      Jermel    Dixon    appeals   the   district    court’s   order

denying his 18 U.S.C. § 3582 (2012) motion for reduction of his

sentence.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         United States v. Dixon, No. 3:02-cr-00209-JRS-1

(E.D.    Va.   Mar.     10,   2016).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                       2